Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Richard Surratt (“Individual”) and Arbitron Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Individual was employed by the Company as its Executive Vice President,
Finance and Chief Financial Officer;

WHEREAS, the Company and Individual entered into an Executive Retention
Agreement, dated February 6, 2011attached hereto as Exhibit A (the “Retention
Agreement”);

WHEREAS, Individual’s employment with the Company terminated effective June 8,
2012 (the “Termination Date”) and the Parties agree that such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and applicable guidance issued
thereunder; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Individual may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Individual’s employment with or separation from
the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Individual hereby agree as follows:

COVENANTS

1. Consideration. Provided that the seven (7) day revocation period described in
Section 4(b) of this Agreement has expired without revocation, the Company shall
provide the following consideration to Individual.

a. The Company shall pay Individual the amounts described in Sections 2(a) and
2(b)(i)-(iii) of the Retention Agreement. The Parties agree that the amount due
under Section 2(b)(i) (twelve (12) times Individual’s Reference Compensation) is
equal to $620,000 and that the Bonus Component is intended to be an Exempt Bonus
with payment made as though Individual had remained employed by the Company. The
Parties further agree that, provided the Compensation Committee determines an
annual bonus will be payable to other executives under the 2012 non-equity
incentive plan, the Bonus Component will be determined based on the Committee’s
assessment of corporate performance under the plan.

b. With respect to the amounts described in Section 2(b)(iv) of the Retention
Agreement, provided that Individual and his qualified beneficiaries are eligible
to continue coverage under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay the employer-equivalent premiums for such COBRA coverage
directly to the COBRA administrator as they become due at the level in effect at
the time of the Termination Date for a period of twelve (12) months following
such date, or until the expiration of the COBRA continuation period, whichever
occurs first, provided Individual timely elects and pays for the
employee-equivalent premiums for COBRA coverage.

 

1



--------------------------------------------------------------------------------

2. Resignation from All Positions. Individual confirms that he has resigned,
effective as of the Termination Date, from all positions including all officer
and director positions, if any, that he held with the Company, and, without
further compensation, Individual agrees to sign any documents requested by the
Company to accomplish such purpose.

3. Benefits. Individual’s health insurance benefits shall cease on the last day
of June 2012, subject to Individual’s right to continue his health insurance
under COBRA. Individual’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in equity awards, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Termination
Date.

4. Release of Claims.

a. In exchange for the consideration under this Agreement to which Individual
would not otherwise be entitled, and except as otherwise set forth in this
Agreement, Individual hereby releases, acquits and forever discharges the
Company, its parents and subsidiaries, and its and their respective officers,
directors, agents, servants, employees, attorneys, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the date Individual signs this Agreement, including but not
limited to: all such claims and demands directly or indirectly arising out of or
in any way connected with Individual’s employment with the Company or the
termination of that employment; claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended, including without limitation claims for
attorneys’ fees; the Federal Age Discrimination in Employment Act, as amended
(“ADEA”); the federal Americans with Disabilities Act of 1990; the Maryland Fair
Employment Practices Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing. Individual
represents that he has not filed any complaints or claims against the Company
with the Equal Employment Opportunity Commission, or with any federal, state or
local agency or court, and covenants that he will not seek to recover on any
claim released in this Agreement.

b. Individual acknowledges that he has been advised that he has twenty-one
(21) days to consider this Agreement (but may sign it at any time beforehand if
he so desires). Individual acknowledges that he has been advised that he can
consult an attorney in considering this Agreement. Individual acknowledges that
this Agreement does not release any rights or claims that arise after the date
of this Agreement. Individual further acknowledges that he can revoke this
Agreement within seven (7) days of signing it by sending a certified letter to
that effect to the Company’s Chief Legal Officer. Notwithstanding the foregoing,
Individual understands and agrees that the portion of this Agreement that
pertains to the release of claims under the ADEA shall not become effective or
enforceable and no consideration shall be paid until the seven (7) day
revocation period has expired without revocation, but that all other provisions
of this Agreement will become effective upon its execution by the parties.

 

2



--------------------------------------------------------------------------------

c. INDIVIDUAL UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS. Individual acknowledges that he waives any rights under the
laws of the State of Maryland that are similar to those provided in Section 1542
of the California Civil Code, which reads as follows: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

5. Application for Employment. Individual understands and agrees that, as a
condition of this Agreement, Individual shall not be entitled to any employment
with the Company, and Individual hereby waives any right, or alleged right, of
employment or re-employment with the Company. Individual further agrees not to
apply for employment with the Company.

6. No Cooperation. Individual agrees that he will not encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company, unless under a subpoena or other court order to do so
or as related directly to the ADEA waiver in this Agreement. Individual agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish to the Company, within three (3) business days of
its receipt, a copy of such subpoena or other court order. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against the
Company, Individual shall state no more than that he cannot provide counsel or
assistance.

7. Confidentiality, Non-Competition, Non-Recruitment, Non-Disparagement and
Clawback. Individual reaffirms and agrees to observe and abide by the
obligations regarding confidentiality, non-competition, non-recruitment,
non-disparagement, additional post-employment provisions and clawback set forth
in Sections 4 through 6 of the Retention Agreement. In the event Individual
breaches this Section, all continuing payments and benefits to which Individual
otherwise may be entitled pursuant to this Agreement will cease immediately.
Individual shall direct any inquiries by potential future employers to the
Company’s human resources department. Individual’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Individual by the Company, developed or obtained by
Individual in connection with his employment with the Company, or otherwise
belonging to the Company.

8. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Individual acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Individual
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, shall entitle the Company immediately to recover
and/or cease providing the consideration provided to Individual under this
Agreement and to obtain damages, except as provided by law.

9. No Admission of Liability. Individual understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Individual. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Individual or to any third party.

 

3



--------------------------------------------------------------------------------

10. Future Assistance. Individual agrees to (a) respond to requests from the
Company and its counsel for information needed to prepare such operational,
financial and other reports, filings and documents that relate to the time
period during which Individual was employed with the Company and (b) otherwise
cooperate as requested by the Company in connection with customers or Company
business. For purposes of clarity, any assistance provided by Individual
pursuant to the preceding sentence will be on a voluntary basis for no
consideration and in no way shall be construed as providing assistance as an
employee, consultant, independent contractor or other advisor or service
provider to the Company.

11. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

12. WAIVER OF JURY TRIAL. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE GOVERNED BY SECTION 7(c) OF THE RETENTION AGREEMENT.

13. Section 409A. The Company shall delay the payment of any benefits payable
under this Agreement as required to comply with Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended, relating to payments made to certain
“specified employees” of certain publicly-traded companies, and in such event,
any such amount to which Individual would otherwise be entitled during the six
(6) month period immediately following the Termination Date shall instead be
accumulated through and paid in a lump sum (together with simple interest at the
short-term applicable federal rate in effect on the Termination Date in the
first payroll period following the expiration of such six (6) month period, or
if earlier, the tenth (10th) day after the date of his death. Any remaining
payments will be paid on their original schedule.

14. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Individual or made on his behalf under the terms of this Agreement.
Individual agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Individual further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Individual’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

15. Authority. Individual represents and warrants that he has the capacity to
act on his own behalf and on behalf of all who might claim through him to bind
them to the terms and conditions of this Agreement. Individual warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

16. No Company Representations. Individual represents that he has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Individual has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

4



--------------------------------------------------------------------------------

17. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

18. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, each Party shall bear its own costs and expenses,
including attorneys’ fees incurred in connection with such an action.

19. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Individual concerning the subject matter
of this Agreement and Individual’s employment with and separation from the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and Individual’s relationship with the Company,
with the exception of the Retention Agreement. The language of this agreement
shall be construed as to its fair meaning and not strictly for or against either
Party.

20. No Oral Modification. This Agreement may only be amended in a writing signed
by Individual and a duly authorized officer or agent of the Company.

21. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland, without regard for choice-of-law provisions. Individual consents to
personal and exclusive jurisdiction and venue in the State of Maryland.

22. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

23. Voluntary Execution of Agreement. Individual understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company. Individual acknowledges that:

a. he has read this Agreement;

b. he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice;

c. he understands the terms and consequences of this Agreement and of the
releases it contains; and

d. he is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    RICHARD SURRATT, an individual Dated as of: 7/13/12    

/s/ Richard Surratt

    Richard Surratt           ARBITRON INC. Dated as of: 7/16/12     By:   /s/
Marilou Legge     Name:   Marilou Legge     Title:   EVP, Organization
Effectiveness and Corporate Communications

 

6